Case 1:21-cv-00230-HYJ-PJG ECF No. 1-6, PageID.50 Filed 03/10/21 Page 1 of 3



                            Exhibit F
  Case 1:21-cv-00230-HYJ-PJG ECF No. 1-6, PageID.51 Filed 03/10/21 Page 2 of 3




                 Law Offices Of



                                                                         16870 West Bernardo Drive, Suite 400
                                                                                 San Diego, California 92127
                                                                                          Tel: (858) 487-9300
Ben T. Lila                                                                            www.mandourlaw.com
blila@mandourlaw.com




  February 18, 2021


  Mark F. Warzecha
  WIDERMAN MALEK, PL
  1990 W. New Haven Ave., Second Floor
  Melbourne, FL 32904
  Telephone: (321) 255-2332
  Email: MFW@USLegalTeam.com

         Re:     Microcanner, LLC
                 Our File No.: Micro Can/4569.02-001


  Dear Mr. Warzecha:

  We represent Micro Can Limited (“Micro Can”) and are responding to your letter dated February
  5, 2021 regarding your client Microcanner, LLC (“Microcanner”). Please direct all
  correspondence in this matter to the undersigned.

  Please be advised that our client respects the intellectual property rights of others and therefore
  takes the allegations contained in your letter very seriously. After due consideration, we disagree
  with your claim that any purported right of Microcanner has been infringed. Our client would in no
  way appear to be affiliated with Microcanner.

  As a threshold matter, Micro Can denies Microcanner’s unevidenced claim of prior use. In any
  case, any alleged common law rights would be limited in geographic scope. As you may know,
  trademarks must be compared to determine if they are related or if the activities surrounding
  their marketing are such that consumer confusion as to origin is likely. See AMF, Inc. v.
  Sleekcraft Boats, 599 F.2d 341 (9th Cir. 1979). Under the Sleekcraft factors, the purported
  MICROCANNER trademark could not possibly extend to any mark used by our client. The
  trademarks are different in sight and sound. Our client was not previously aware of
  Microcanner. Any sales are distinguishable from Microcanner’s sales. Microcanner’s
  consumers are in different channels of trade. Moreover, such consumers are likely to have a high
  degree of care when purchasing such products.




                                      © 2013 Mandour & Associates, APC
Case 1:21-cv-00230-HYJ-PJG ECF No. 1-6, PageID.52 Filed 03/10/21 Page 3 of 3




Mark F. Warzecha
WIDERMAN MALEK, PL
February 18, 2021
Page 2




Moreover, any claim of exclusive use or common law rights by your client is clearly subsumed
by a cursory online search which reveals countless uses of similar marks with related products.
Our client is further unaware of any actual consumer confusion.

Based on the foregoing, our client rejects Microcanner’s claim of a likelihood of consumer
confusion and respectfully declines to cease use. We will consider the matter closed.

Please be advised that nothing herein shall constitute an admission of any kind, or a waiver or
relinquishment of any rights, claims or defenses, which our client may have regarding this
matter, all of which are expressly reserved.


Respectfully,


Ben T. Lila
Mandour & Associates, APC


cc: Micro Can Limited




                                    © 2013 Mandour & Associates, APC
